Case 2:20-cv-07892-JAK-RAO Document 6 Filed 09/03/20 Page 1 of 1 Page ID #:184



  1                                                                           JS-6
  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10

 11    LAVELL GATEWOOD,                        Case No. CV 20-7892 JAK (RAO)
 12                       Petitioner,
 13          v.                                JUDGMENT
 14    J. GASTELO,
 15                       Respondent.
 16

 17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
 18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
 19   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
 20   Certificate of Appealability.
 21

 22   DATED: September 3, 2020
 23
                                            JOHN A. KRONSTADT
 24                                         UNITED STATES DISTRICT JUDGE
 25

 26

 27

 28
